DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed 09/11/2020 is acknowledged and made of record.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an impedance varying unit configured to vary…” in claims 1, 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 9-11, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 2013/0257167) in view of Lee et al. (US 2015/0162785).
As to Claim 1, Singh discloses A wireless power transmission/reception system comprising: 
a wireless power transmitter (fig.2 -para.0031-wireless power transmitter 0031) including an inverter (fig.2-para.0031-inverter 230) configured to generate a first current using an input power source (para.0031-inverter 230 is coupled to DC input power source 232 and converts the DC power source to generates AC signal), a first resonant circuit (fig.2- para.0032-resonance circuit 240) to which the first current is applied to transmit a power signal (para.0031-0032), and a first controller configured to control the inverter (fig.2- transmit controller 220-para.0031); and 
a wireless power receiver (fig.2- para.0035-wireless power receiver 255) including a second resonant circuit (fig.2-para.0035-resonance circuit 260) configured to receive the power signal (para.0036), an impedance varying unit configured to vary an impedance of the second resonant circuit ({This element is interpreted under 35 U.S.C. 112(f) as the impedance varying unit including a capacitor and rectifying circuit connected to the capacitor [see para.53 of instant specification]}; fig.2-3- rectifier 290 connected to receive impedance adjuster 400, where receive impedance adjuster 400 may be a variable capacitor (fig.4B-C-para.0052-0053), and is configured to adjust the impedance of the receiver and a second controller configured to control the impedance varying unit (fig.2- para.0040- receive controller 280 samples rectified signal 275 and used to adjust impedance of the receive impedance adjuster 400), and 
wherein the first controller controls the inverter to spread a frequency spectrum of the power signal, and 
wherein the second controller controls the impedance varying unit such that the second resonant circuit resonates with the power signal generated from the first resonant circuit of the wireless power transmitter (para.0052, 0054- closely matched resonant frequencies between transmit resonance circuit 240 and resonance circuit 260).
	Singh does not expressly disclose, but Lee et al. discloses: wherein the first controller (fig.9-para.0180-0181- controller 180 controls the power transmission unit 110, which includes inverter 1112) controls the inverter to spread a frequency spectrum of the power signal (para.0108-0109-inverter 1112 that generates an AC signal, which may be a carrier signal; para.0331-0337- the frequency of wireless power signal may be changed (or swept) by changing the frequency of the carrier signal, resulting in the frequency spectrum of the wireless power signal to be spread).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Singh with the teachings of Lee et al., the motivation being to more easily cope with EMC regulation (para.0037-Lee).

As to Claim 2, Singh in view of Lee et al. disclose wherein the second controller converts a resonance frequency of the second resonant circuit to be equal to a frequency of the first current (Singh- para.0039, 0043, 0052, 0054).
  


As to Claim 7, Singh in view of Lee et al. disclose wherein the inverter includes a third switch and a fourth switch configured to convert a frequency of the first current, and wherein the first controller changes a period of turning on or off the third switch and the fourth switch to convert the frequency of the first current (Singh-fig.2- bridge inverter 230 may be a half-bridge inverter or a full bridge inverter; para.0031).

As to Claim 9, Singh discloses A display apparatus comprising: 
a wireless power transmitter (fig.2 -para.0031-wireless power transmitter 0031) including an inverter (fig.2-para.0031-inverter 230) configured to generate a first current using an input power source (para.0031-inverter 230 is coupled to DC input power source 232 and converts the DC power source to generates AC signal), a first resonant circuit (fig.2- para.0032-resonance circuit 240) to which the first current is applied to transmit a power signal (para.0031-0032), and a first controller configured to control the inverter (fig.2- transmit controller 220-para.0031); and 
a wireless power receiver (fig.2- para.0035-wireless power receiver 255) including a second resonant circuit (fig.2-para.0035-resonance circuit 260) configured to receive the power signal (para.0036), an impedance varying unit configured to vary an impedance of the second resonant circuit ({This element is interpreted under 35 U.S.C. 112(f) as the impedance varying unit including a capacitor and rectifying circuit connected to the capacitor [see para.53 of instant specification]}; fig.2-3- rectifier 290 connected to receive impedance adjuster 400, where receive impedance adjuster 400 may be a variable capacitor (fig.4B-C-para.0052-0053), and is configured to adjust the impedance of the receiver and the resonant frequency of the resonance circuit 260; para.0037,0040,0048,0054), and a second controller configured to control the impedance varying unit (fig.2- para.0040- receive controller 280 samples rectified signal 275 and used to adjust impedance of the receive impedance adjuster 400), and 
a display connected to the wireless power receiver wiredly to receive power, and configured to display a specified image by using the received power,
wherein the first controller controls the inverter to spread a frequency spectrum of the power signal, and 
wherein the second controller controls the impedance varying unit such that the second resonant circuit resonates with the power signal generated from the first resonant circuit of the wireless power transmitter (para.0052, 0054- closely matched resonant frequencies between transmit resonance circuit 240 and resonance circuit 260).
	Singh does not expressly disclose, but Lee et al. discloses: a display connected to the wireless power receiver wiredly to receive power, and configured to display a specified image by using the received power (fig.9- display unit 141; para.0048,0050, 0186-0187), wherein the first controller (fig.9-para.0180-0181- controller 180 controls the power transmission unit 110, which includes inverter 1112) controls the inverter to spread a frequency spectrum of the power signal (para.0108-0109-inverter 1112 that generates an AC signal, which may be a carrier signal; para.0331-0337- the frequency of wireless 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Singh with the teachings of Lee et al., the motivation being to more easily cope with EMC regulation and be able to display charging state information of the electronic device.
	
As to Claims 10, Singh in view of Lee et al. disclose wherein the second controller converts a resonance frequency of the second resonant circuit to be equal to a frequency of the first current (Singh- para.0039, 0043, 0052, 0054). 

As to Claim 11, Singh in view of Lee et al. disclose wherein the impedance varying unit includes a first capacitor connected to an output part of the second resonant circuit (Singh-fig.2, 4C- impedance adjuster 400 may include capacitor (see fig.4C-para.0053) connected to resonance circuit 260), a rectifier circuit connected to the first capacitor (Singh-fig.2-4- rectifier 290), and a first switch and a second switch connected to the rectifier circuit to vary a capacitance of the second resonant circuit (Singh-fig.4C- switches coupled to each of LC1-LC3), and wherein the second controller controls the first switch and the second switch to vary the impedance of the second resonant circuit (Singh-fig.4C-para. 0037,0040,0048,0053-0054- the impedance adjuster 400 coupled to terminals 410C,420C controlled by power indicator signal 285C output from the receive controller 280 and used to adjust impedance of the receive impedance adjuster 400).

As to Claim 14, Singh in view of Liu et al. disclose wherein the inverter includes a third switch and a fourth switch configured to convert a frequency of the first current, and wherein the first controller .

Claims 4, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 2013/0257167) in view of Lee et al. (US 2015/0162785), further in view of Peretz (US 2020/0287413).
As to Claim 4, Singh in view of Lee et al. do not expressly disclose, but Peretz discloses: wherein the wireless power receiver further includes a phase detector (fig.1, 7-phase detection block; para.0110) and a zero crossing detector (fig.1,7- compactor acts acts as a zero-cross detector; para.0110), wherein the second controller detects a phase of the received power signal through the phase detector (figs.1,7-para.0110- Inherently, under resonant operation the phase difference between the signals is 90°, as shown in FIG. 8A. Consequently, the output of the XOR, V.sub.XOR, is a square wave with 50% duty-ratio and a doubled frequency. V.sub.XOR is passed through a LPF, resulting in a voltage that is proportional the phase angle magnitude, which for the resonant operation equals exactly V.sub.DD/2(assuming the voltage supply of logic is V.sub.DD), which is then synthesized to the resonant operating frequency) and 
wherein the second controller detects a point at which a phase detected by the zero crossing detector becomes zero to determine a frequency of the power signal transmitted from the wireless power transmitter (figs.1,7-para.0110-The sensed high-frequency scaled voltages are fed into a comparator that acts as zero-cross detector. Then, the digital represented signals of the zero-cross detection are fed into an exclusive-or (XOR) operator).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Singh in view of Lee et al., with the teachings of Peretz the motivation being to compensate for variations of multiple cross-couplings interactions between the transmitting and receiving sides.

wherein the second controller detects a point at which a phase detected by the zero crossing detector becomes zero to determine a frequency of the power signal transmitted from the wireless power transmitter (figs.1,7-para.0110-The sensed high-frequency scaled voltages are fed into a comparator that acts as zero-cross detector. Then, the digital represented signals of the zero-cross detection are fed into an exclusive-or (XOR) operator).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Singh in view of Lee et al., with the teachings of Peretz the motivation being to compensate for variations of multiple cross-couplings interactions between the transmitting and receiving sides.

Claims 5-6, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 2013/0257167) in view of Lee et al. (US 2015/0162785), further in view of Liu et al. (US 2018/0375380).
As to Claim 5, Singh in view of Lee et al. do not expressly disclose, but Liu et al. discloses:  wherein the wireless power transmitter (fig.7- wireless power transmitter 3) further includes a current generator (fig.7-LC circuit 40) configured to generate a current of a specified magnitude, and wherein the current 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Singh in view of Lee et al., with the teachings of Liu et al., the motivation being to provide a stable constant current control without extra power loss. 

As to Claim 13, Singh in view of Lee et al. do not expressly disclose, but Liu et al. discloses:  wherein the wireless power transmitter (fig.7- wireless power transmitter 3) further includes a current generator (fig.7-LC circuit 40) configured to generate a current of a specified magnitude, and wherein the current generator includes a third resonant circuit (fig.7- para.0045-the inductor L1 and the capacitor C1 of the LC circuit 40 and the transmitter coil L form an LCL-resonant circuit, such that when the wireless power transmitter circuit 3 operates with a resonant frequency, the LCL-resonant circuit can be a stable current source which provide the coil current Icoil as a stable constant current), wherein the third resonant circuit includes a second capacitor and a first inductor (fig.7- LC circuit 40), wherein the second capacitor is connected in parallel to the first resonant circuit (fig.7-capacitor of LC circuit 40), and wherein the first inductor is connected in series with the first resonant circuit (fig.7-inductor of LC circuit 40).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Singh in view of Lee et al., with the teachings of Liu et al., the motivation being to provide a stable constant current control without extra power loss. 

Claims 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 2013/0257167) in view of Lee et al. (US 2015/0162785), further in view of Hong et al. (US 2017/0118722).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Singh in view of Lee et al. with the teachings of Hong et al., the motivation being to be able to spread the power spectrum of the transmitter and reduce electro-magnetic interference in a wide frequency range of the wireless power transmitter.

As to Claim 15, Singh in view of Lee et al. do not expressly disclose, but Hong et al. discloses: wherein the first controller varies a frequency of the first current within a specified range based on a specified center frequency to expand the frequency spectrum of the power signal  (para.0052-0053, 0056- the frequency of the reference signal is varied in a range of frequency f2 and f3 based on center frequency f1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Singh in view of Lee et al. with the teachings of Hong et al., the motivation being to be able to spread the power spectrum of the transmitter and reduce electro-magnetic interference in a wide frequency range of the wireless power transmitter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627